510 U.S. 1214
Manufacturers Hanover Leasing Corp.v.Lowrey, Trustee of Robinson Brothers Drilling, Inc., et al.
No. 93-1213.
Supreme Court of United States.
March 21, 1994.

1
Appeal from the C. A. 10th Cir.


2
Motions of Equipment Leasing Association of America, Inc., American Bankers Association, Commercial Finance Association, Inc., New York Clearing House Association, and American Council of Life Insurance for leave to file briefs as amici curiae granted. Certiorari denied. Reported below: 6 F.3d 701.